Citation Nr: 1127569	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-28 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disorder, to include arthritic changes and degenerative disc disease with postoperative cervical spine fusion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1967 to July 1969.  He served in the Republic of South Vietnam and was awarded the Vietnam Campaign Medal, and the Vietnam Service Medal with four Bronze Service Stars.  His military occupational specialty was a light weapons infantryman.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision in January 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied service connection for an acquired psychiatric disorder, to include PTSD, and an increased rating for residuals of a penetrating wound of the abdomen with through and through perforation of the jejunum and exploratory laparotomy, rated 10 percent disabling.  However, in the Veteran's August 2007 VA Form 9, he limited his appeal to service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran also appealed a January 2008 rating decision which denied service connection for residuals of an injury of the cervical spine, to include postoperative residuals of cervical spine fusion.  He filed a Notice of Disagreement (NOD) to that action in February 2008 and after a Statement of the Case (SOC) was issued in October 2008, he perfected the appeal by a letter, dated and received in November 2008, in which he addressed "my appeal to the BVA regarding denial regarding [sic] a service connected cervical spine injury."  See 38 C.F.R. § 20.202, Substantive Appeal, (A Substantive Appeal consists of a properly completed VA Form 9 ... or correspondence containing the necessary information [which]  should set out specific ... arguments [that] should be related to ... the Statement of the Case and ... [t]he Board will construe such arguments in a liberal manner.).  Although this issue has not been certified for appellate review, the appeal as to this matter has been perfected.  

The Veteran cancelled his appearance at a local RO hearing before a Veterans Law Judge sitting at Albany, New York.  


FINDINGS OF FACT

1.  Although the service records are negative for psychiatric signs, symptoms, complaints, history, treatment or diagnosis of psychiatric disability, including PTSD, the Veteran participated in combat and experienced a fear of hostile military activity and this stressor event is consistent with the circumstances of Veteran's service.  He also sustained a non-combat abdominal wound from a firearm. 

2.  The Veteran's does not now have an acquired psychiatric disorder and the most probative medical evidence of record indicates the Veteran does not have PTSD due to traumatic inservice experiences, including those in combat.  

3.  A psychosis did not manifest within one year of termination of the Veteran's active service and an acquired psychiatric disorder is not otherwise shown to have been incurred in or to be related to his military service.  

4.  The record evidence is in relative equipoise as to whether the Veteran's current cervical spine disorder, to include arthritic changes and degenerative disc disease with postoperative cervical spine fusion, is etiologically linked to his in-service fall from a guard tower.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated during active service; a psychotic disorder did not manifest within one year of service discharge.  38 U.S.C.A. §§ 1110 1112, 1113, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) and (f), 3.307, 3.309 (2010).  

2.  Resolving all reasonable doubt in the Veteran's favor, a cervical spine disorder, to include arthritic changes and degenerative disc disease with postoperative cervical spine fusion, was incurred in service.  38 U.S.C.A. §§ 1110 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA was enacted in 2000 and describes VA's duties to notify and to assist claimants in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in May 2005.  The notice included the type of evidence needed to substantiate the claim.  The Veteran was informed that VA would obtain VA records and records of other Federal agencies, and that private medical records could be submitted or VA could be authorized to obtain such records and the appellant was asked to submit all evidence, which would include evidence in the appellant's possession that pertained to the claim.  

As for the degree of disability assignable and effective date of the claim, because the claim is denied, any question as to the disability rating or effective date is moot.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (VCAA compliance is not required if no reasonable possibility exists that notice or assistance would aid in claim substantiation).   

As for content of the VCAA notice, the document substantially complied with the specificity requirements of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims.  Veteran's service treatment records (STRs) and VA treatment records have been obtained.  In September 2006 the Veteran reported that due to his job security and the inflexible hours of psychologists, in 1998 he had had to refrain from further counseling or he might possible have lost his job.  He had had no other option and, so, had stopped further counseling.  However, the evidence otherwise shows that this counseling was not for psychiatric disability but was marital counseling.  These records would not reasonably be expected to reflect treatment or evaluation of psychiatric disability and, so, have not been obtained.  

The Veteran has been provided with a VA psychiatric examination, a private orthopedic examination in connection with his claims for service connection.  See 38 C.F.R. § 3.326 (2010); see generally McLendon v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006); see also Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006). 

As there is no indication of the existence of additional evidence to substantiate the claim for increase, the Board concludes that there has been full compliance with the duty-to-notify and the duty-to-assist provisions of the VCAA. 

Principles Governing Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  A showing of in-service chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when in-service chronicity is not adequately supported or when an in-service diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 


A.  Psychiatric Disorder, to include PTSD

On a February 1966 pre-induction examination and on examination for induction into military service in July 1967 the Veteran's psychiatric status was normal and in adjunct medical history questionnaires the Veteran reported not having or having had nervous trouble of any sort but at the time of the 1967 examination he reported having or having had soaking sweats. 

The Veteran was hospitalized in May and June 1969 for an injury allegedly incurred during field training at Ft. Hood when the Veteran tripped causing a rifle to discharge a blank round.  He underwent an exploratory laparotomy and small bowel mesenteric biopsy for perforation of the jejunum.  The discharge diagnosis was fragment wound to the abdomen with through and through perforation of the jejunum.  

On examination for service separation in July 1969 the Veteran's psychiatric status was normal and in an adjunct medical history questionnaire he reported not having or having had nervous trouble of any sort. 

On VA Agent Orange evaluation in August 2001 it was reported that the Veteran had served in Vietnam from December 1967 to December 1968.  

On VA audiometric evaluation in June 2005 the Veteran reported having had significant amount of noise exposure from combat.  

On VA PTSD examination in July 2005 the Veteran's claim file was reviewed.  That review revealed that he had never been psychiatrically hospitalized.  His only history of counseling or therapy had been two years ago when he went to see Dr. K in private practice for marital counseling.  He would like to retire soon but did not know exactly when.  He had been married for 25 years to his 2nd wife and he got along well with their son and relatively well with his wife.  

The Veteran described himself as being reclusive.  It appeared that perhaps he was shy and somewhat withdrawn but he did not appear to be actually socially avoidant.  He had never had alcohol-related problems and had never used drugs.  

On mental status evaluation the Veteran described his mood as fluctuating with extreme elevations and severe depression.  However, further inquiry revealed that these were thoughts and feelings that he kept to himself.  He reported that most other people would not describe him as moody, although he reported being rather quiet.  His temper was well controlled now, although it had been bad when he was younger.  He reported having periodic bouts of anxiety about "the twilight of my career, thinking about retirement."  He did not appear to suffer from true anxiety or panic attacks.  His appetite was good but he reported having unpleasant dreams about 3 times weekly.  Typically, the dream was about falling.  He reported that "it is not necessarily falling from the tower in Vietnam, but I am always falling."  He denied feelings of hopelessness and worthlessness, but reported having some feelings of helplessness.  He had never been suicidal or homicidal.  He described his childhood as "semi-lonely."  

The Veteran reported that he had served in the 1st Air Calvary and had spent 1 year in Vietnam, from December 1967 to December 1968 and was there during the Tet Offensive.  He reported that his unit was involved in several firefights and they did take some casualties.  He stated that no one close to him or that he knew well was killed.  He described 2 incidents as being particularly traumatic.  One was seeing a vehicle with stacks of Vietcong bodies in it.  He reported that even to this day he could still recall the horrible stench of their decaying bodies.  The other event was seeing other soldiers using Vietcong corpses for target practice.  What troubled him now, although it had not in the past, was knowing that he had taken someone's life and he thought of this 2 or 3 times yearly.  Watching news of the Iraq war had triggered these memories somewhat more often.  He denied having a startle response and stated that he generally avoided talking about his military experiences but could speak of them relatively well, displaying good emotional control.  He denied having ever experienced a flashback.  He stated that he had had nightmares a number of times about being drafted again.  As to loss of interest in previously enjoyed activities, he stated that he liked to hunt before going overseas but could not now bring himself to kill anything.  When asked about his future plans he reported that he wanted to prepare for retirement and get out of this funk so he could have a better relationship with his wife.  He did not report having any postservice stressors.  

The examiner's conclusion, judging from the records as well as the psychiatric interview, was that the Veteran did not appear to meet the criteria for any diagnosable mental disorder.  He did report some feelings of dysphoria and some social avoidance but seemed to generally be functioning quite well in all spheres.  He was only very mildly impaired in his functioning with some report of sleep disturbance and some report of dysphoria.  

In June 2007 the Veteran reported that his inservice stressors were having been in intense combat, having seen a vehicle loaded with dead Vietcong, and the smell of dead bodies, as well as performing night patrols on the Ho Chi Min Trail.  

VA outpatient treatment (VAOPT) records show that in May 2007 the issues impacting the Veteran's life were that his son recently graduated from college and was moving out of the "nest" and that the Veteran would retire in a couple of years.  He had had some depression and was reclusive.  In June 2007 the Veteran reported having had depression, off and on, for the past 10 to 15 years.  He saw himself as more reclusive and did not have any friends but he could be socially interactive and comfortable when the situation warranted.  He reported that for the last couple of years he had had short term memory loss.  He now had dreams of falling once a month.  His missile injury had occurred when another soldier's rifle malfunctioned.  In the past he had seen a private therapist for 4 to 5 sessions, about seven (7) years ago primarily out of fear of losing his family.  He had not gotten anything helpful from it.  Despite current stressors with his wife, he described their relationship as having some positive times when he felt very good.  He was dealing with multiple developmental issues, e.g., facing retirement age and his only child graduating from college and leaving the "nest."  He reported marital issues which had been ongoing and expressed some insight into this.  

A July 2007 VAOPT record reflects that the Veteran had fleeting thoughts, every month or so, that it might be better if he were not around.  These thoughts typically occurred after an altercation with his wife.  He admitted having very infrequent thoughts of driving a car into a tree.  

VAOPT mental health progress records of 2008 show that in March 2008 when seen by a clinical social worker the Veteran's focus was on his aging, his career, and his family.  In April 2008 the Veteran's wife wanted a "second opinion" and wanted the name of other therapists because she had doubts about his having PTSD.  

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  With respect to the third element, if the evidence shows that the veteran engaged in combat and he is claiming a combat related stressor, no supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  However, a veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

If an injury or disease was alleged to have been incurred in or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).  "Satisfactory evidence" is "credible evidence."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Once satisfactory lay evidence has been presented, such lay evidence prevails unless "clear and convincing" evidence demonstrates that the injury or disease did not occur in service.  Caluza v. Brown, 7 Vet. App. 498, 509 and 511 (1995).  In determinations of whether documents submitted are "satisfactory," consideration may be given to internal consistency, facial plausibility, and consistency with other evidence of records.  Id. at 511.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette, 82 F.3d at 392; see Caluza, 7 Vet. App. at 507 (holding that § 1154(b) relaxes the evidentiary standards as to the service incurrence requirement); accord Russo v. Brown, 9 Vet. App. 46, 50 (1996)).  Therefore, "[s]ection 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition."  Cohen v. Brown, 10 Vet. App. 128, 137-38 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to POW experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed.Reg. 39843 through 39852 (July 13, 2010). 

This final rule applies to an application for service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010, but has not been decided by a VA regional office as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court of Appeals for Veterans Claims (Veterans Court)  vacated a Board decision on the application and remanded it for readjudication.  See 75 Fed.Reg. 39843 (July 13, 2010).  

The revised 38 C.F.R. § 3.304(f)(3) provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

75 Fed.Reg. 39843, 39852 (July 13, 2010).

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

A claim is not limited only to a particular diagnosis; rather, the disability claimed must reasonably be construed in light of the claimant's description of the claim, the symptoms described, and information submitted in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 - 6 (2009) (holding that a claim for PTSD is a claim for any acquired psychiatric disorder because multiple diagnoses may represent subjective differences of opinion as to the nature of one condition, not necessarily multiple separate conditions).  Accordingly, while the Veteran has focused upon PTSD, the Board will address whether service connection is warranted for any acquired psychiatric disorder.  

The Board finds that, in accordance with the amended provisions of 38 C.F.R. § 3.304(f)(3), the Veteran's lay testimony, alone, may establish the occurrence of the stressor event.  Addressing first the Veteran's allegation that he was in combat, the Board notes that the mere receipt of the Vietnam Service Medal does not establish that he participated in combat.  Nevertheless, in the present case, the evidence shows that while serving in Vietnam his military occupational specialty was a light weapons infantryman.  Moreover, the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  

Accordingly, the Board finds that the Veteran did participate in combat and he sustained in-service stressors in Vietnam.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Further, the Board finds that the amended provisions of 38 C.F.R. § 3.304(f)(3) apply and the Veteran has established the occurrence of the event with his lay testimony and in this regard, there is no clear and convincing evidence establishing that the stressor events did not occur.

What is required is evidence that establishes a current diagnosis of PTSD, and a medical link between the claimed stressor events of service and the diagnosis of PTSD.  

Here, to the contrary, it is found that the Veteran does not have PTSD, and does not have any psychiatric disorder, much less a psychiatric disorder that is related to his military service.  

The Veteran has, in more recent years, alleged that his psychiatric symptoms relate to his military service, although he essentially concedes that he never sought or received psychiatric treatment during service or within one year of his discharge from service.  Specifically, he has never provided accounts of having any psychiatric symptom during service or any such symptoms until decades after service.  A review of the evidence shows that even now his concerns relate to his son having left home and his impending retirement, and some possible marital stress(es).

As to this, the VAOPT records reflect evaluation for possible PTSD.  However, no confirmed diagnosis of PTSD was made on an outpatient basis, much less after a review of the entire claim file as was done by the July 2005 VA psychiatric examiner.  

To recapitulate, the Veteran has been afforded in-depth psychiatric evaluation for the purpose of determining whether he has PTSD (or any other acquired psychiatric disorder).  This was conducted by VA in July 2005, and that VA examiner concluded that the Veteran not only did not have PTSD but did not have any psychiatric disorder.  

In this case, the Board must give greater probative value to the diagnoses rendered at the time of the 2005 VA psychiatric examination, at which time not only was the claim file available for review but the examination elicited detailed histories concerning inservice stressors and also recorded the Veteran's current symptomatology with respect to the existence of PTSD.  

In sum, the evidence shows that the Veteran served in combat, but does not show that he now has PTSD, and does not show that he had any currently existing acquired psychiatric disorder, much less any acquired psychiatric disorder that had its onset during service or is otherwise related to his military service.  

Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  


B.  Cervical Spine Disorder

The STRs show that the Veteran was seen in March 1968 after falling from a guard tower.  He had checked into a dispensary but X-rays were negative for a fracture.  He was given Darvon as needed for pain and bed rest was recommended for the remainder of the day.  He was to have light duty for two days.  

The examination for service separation in July 1969 was normal, and in an adjunct medical history questionnaire the Veteran had no relevant complaints or history.  

An October 1989 private clinical record shows that the cervical spine X-rays showed arthritic changes at C5-6, and a cervical CT scan showed C5-6 narrowing with fragmentation of the facet and overgrowth, more on the right than the left.  The impression was cervical arthritis at C5-6.

In January 1991, the Veteran had anterior cervical fusion at C6-7-T1 for degenerative disc disease at those levels with severe facet arthritis.  In November 1991, he had posterior cervical fusion at C7-T1 for end-stage facet disease at that level.  

In March 1992, Dr. W.O.S., reported that the Veteran's cervical spine problem had first begun as a shoulder pain and had first been treated with shoulder injections, but was later thought to be cervical pathology.  

In July 1992, Dr. T. J. L., reported that the Veteran's history started with the development of right shoulder pain in 1989.  After failing conservative treatment, he was diagnosed as having a herniated disc at C5-6, for which he had cervical fusion.

Dr. E. R. L. reported in September 1994 that the Veteran in 1989 had complained of a muscular ache in the right trapezius and shoulder region.  He did not have any neck pain and did not have pain radiating down the arm.  He had been doing a lot of heavy work, particularly roofing at the time.  Severe degenerative disc disease at C5-6 was noted, and a fusion was performed in 1989, with further surgery in 1991.

On VA Agent Orange evaluation in August 2001, it was reported that he had served in Vietnam from December 1967 to December 1968.  During service, he had fallen from a 20 foot high tower, landing on his right side.  Thereafter, in the early 1980s, he had had fusion of the cervical spine because of arthritic changes.  It was "unclear whether it was related to the fall or not."  He had chronic pain.  

On VA PTSD examination in July 2005, the Veteran's claim file was reviewed.  That review revealed that he had fallen 20 feet from an observation tower in Vietnam "injuring his cervical vertebrae."  He reported having had 3 separate surgeries to fuse his cervical vertebrae.

VA outpatient treatment (VAOPT) records show that in June 2007 the Veteran reported that when he had fallen from a guard tower during service, he had not been able to move and had not been discovered for over an hour.  He had been sore and had had X-rays, but was otherwise "OK" at that time.

Office notes from Dr. A. C. show that in September 2007, when evaluated for his cervical spine, it was reported that the Veteran had originally injured his neck in a fall from a guard tower in Vietnam and "he had continued to have significant pain for years in his cervical spine."  The Veteran had had cervical fusion in 1989, and later had cervical discectomy and fusion done by Dr. A. C. and by Dr. W. O. S.  It was quite significant to note that at the time of the later surgery, there was marked disruption of the posterior facet joint with old fractures at C7 and T1, which were the result of the fall from the guard tower that he had suffered in Vietnam.  The assessment was neck pain secondary to original neck trauma falling from a guard tower in Vietnam, which resulted in multi-level cervical disc disease, fracture of the facets, which ultimately resulted in three surgeries for anterior cervical fusion at C5-6, C7-T1, and posterior fusion at C7-T1.  It was Dr. A.C.'s opinion "with a reasonable degree of medical certainty that the original fall from the guard tower in Vietnam resulted in facet fractures, disruption of the facet joints and significant disc injuries that resulted in the above mentioned surgeries."  

As indicated above, there is evidence which indicates that the Veteran's cervical spine disorder was first diagnosed in 1989; and at that time, it was thought to be related to symptoms of his right shoulder, and that, at that time, he had engaged in heavy lifting.  However, upon review of the record evidence as a whole, it is found that the Veteran's in-service fall from a guard tower, October 1989 and January 1991 private diagnoses of arthritic changes and degenerative disc disease with posterior cervical spine fusion, September 2007 private opinion relating these same diagnoses to the original fall in service, consistent history provided by the Veteran of having sustained a neck injury at the time of in-service fall, and continuity of symptomatology after service, weigh more heavily toward a finding that the Veteran incurred a cervical spine disorder during service.  Accordingly, the Board resolves all reasonable doubt in the Veteran's favor, thus allowing him to prevail on a claim of service connection for a cervical spine disorder.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).



ORDER

Service connection for an acquired psychiatric disorder, to including PTSD, is denied. 

Service connection for a cervical spine disorder, to include arthritic changes and degenerative disc disease with postoperative cervical spine fusion, is granted.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


